9am9amDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-2, 4-7, 9, and 11-20 are allowed.

Regarding claim 1,
The prior art does not disclose alone or in combination:
A cooling unit compressor system, comprising a controller for a cooling unit compressor being driven by at least a first and a second two-phase AC asynchronous motor (K1, K2), the controller comprising: mains connection means (10) for connection to a voltage supply network nominally providing an AC mains voltage between 85 V and 264 V, first voltage converter means (14) connected downstream of the mains connection means and serving to generate an intermediate voltage- from the AC mains voltage, second voltage converter means (16-1, 16-2) connected downstream of the first voltage converter means and serving to generate an output signal for the first and the second AC asynchronous motor, which is independent from a level and from a mains frequency of the AC mains voltage and which serves to control the cooling unit compressor with an AC voltage of a plurality of different predeterminable voltage levels, voltage detection means (12) assigned to the mains connection means, which serve to detect the AC mains voltage and whose detector output signal can be evaluated by the second voltage converter means or by controlling means (24) assigned to them in wherein the second voltage converter means for generating the output signal are configured in such a manner that in a cooling mode, the output signal is generated and outputted only for the first AC asynchronous motor until a temperature in a19-102 March 10, 2022used cooling space reaches or drops below an upper first temperature threshold, and once the temperature reaches or drops below the upper first temperature threshold, the output signal for the second AC asynchronous motor is generated and outputted, and wherein temperature sensor means (26) and operating mode means (24) are assigned to the used cooling space and to the second voltage converter means in such a manner that in response to the temperature detected by the temperature sensor means being above a second temperature threshold, the operating mode means (24) cause the second voltage converter means for generating the output signal to operate on a first output AC voltage level with up to a maximum current that corresponds to the maximum current value, and in response to the temperature reaching or dropping below the second temperature threshold, the operating mode means cause the second voltage converter means for generating the output signal to operate on a second output AC voltage level, which is lower than the first output AC voltage level.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A cooling unit compressor system, comprising a controller for a cooling unit compressor being driven by at least a first and a second two-phase AC asynchronous motor (K1, K2), the controller comprising: mains connection means (10) for connection to a voltage supply network nominally providing an AC mains voltage between 85 V and 264 V, first voltage converter means (14) connected downstream of the mains connection means and serving to generate an intermediate voltage- from the AC mains voltage, second voltage converter means (16-1, 16-2) connected downstream of the first for the first and the second AC asynchronous motor, which is independent from a level and from a mains frequency of the AC mains voltage and which serves to control the cooling unit compressor with an AC voltage of a plurality of different predeterminable voltage levels, voltage detection means (12) assigned to the mains connection means, which serve to detect the AC mains voltage and whose detector output signal can be evaluated by the second voltage converter means or by controlling means (24) assigned to them in order to generate a maximum value dependent on the mains voltage for a current of the output signal, wherein the second voltage converter means for generating the output signal are configured in such a manner that in a cooling mode, the output signal is generated and outputted only for the first AC asynchronous motor until a temperature in a19-102 March 10, 2022used cooling space reaches or drops below an upper first temperature threshold, and once the temperature reaches or drops below the upper first temperature threshold, the output signal for the second AC asynchronous motor is generated and outputted, and wherein temperature sensor means (26) and operating mode means (24) are assigned to the used cooling space and to the second voltage converter means in such a manner that in response to the temperature detected by the temperature sensor means being above a second temperature threshold, the operating mode means (24) cause the second voltage converter means for generating the output signal to operate on a first output AC voltage level with up to a maximum current that corresponds to the maximum current value, and in response to the temperature reaching or dropping below the second temperature threshold, the operating mode means cause the second voltage converter means for generating the output signal to operate on a second output AC voltage level, which is lower than the first output AC voltage level.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846